Dingwall, 126 Nev. 49, 228 P.3d 453 (2010); Huneycutt v. Huneycutt, 94
Nev. 79, 575 P.2d 585 (1978). Accordingly, these appeals are dismissed
                and the matter is remanded to the district court for the purpose certified.
                            It is so ORDERED.


                                                                                        , C.J.



                cc: Hon. Susan Johnson, District Judge
                     Stephen E. Haberfeld, Settlement Judge
                     Carroll, Burdick & McDonough, LLP
                     Lincoln, Gustafson & Cercos
                     Kemp, Jones & Coulthard, LLP
                     Lynch, Hopper & Salzano, LLP
                     Carraway & Associates
                     Maddox, Segerblom & Canepa, LLP
                     Canepa Riedy Abele & Castello
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A